Case 1:21-cv-21097-MGC Document 36 Entered on FLSD Docket 06/11/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       Case No. 21-cv-21097-COOKE/O’SULLIVAN

  SAAHEEM M. VALDERY, also known
  as Sahbabii,

         Plaintiff,

  vs.

  THE INDIVIDUALS, PARTNERSHIPS,
  AND UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE A,

        Defendants.
  ____________________________________/
                      ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION
         THIS MATTER is before me on the Report and Recommendation (“R&R”) of the
  Honorable John J. O’Sullivan, Chief U.S. Magistrate Judge, ECF No. 28, regarding Plaintiff
  Joseph Saaheem M. Valdery’s ex parte motion for preliminary injunctive relief, ECF No. 4.
         In his R&R, Judge O’Sullivan recommends that I grant the preliminary injunction.
  See ECF No. 4 at 6–8 (specifying injunctive relief to be granted). The parties have not filed
  objections to the R&R, and the time to do so has passed.
         I have reviewed Plaintiff ’s motion, the briefing and accompanying exhibits, Judge
  O’Sullivan’s R&R, the record, and the relevant legal authorities. Having done so, I find
  Judge O’Sullivan’s R&R to be clear, cogent, and compelling.
         Accordingly, Judge O’Sullivan’s R&R is AFFIRMED and ADOPTED as the Order
  of this Court. It is hereby ORDERED and ADJUDGED that the preliminary injunction is
  GRANTED.
         DONE and ORDERED in chambers, at Miami, Florida, this 11th day of June 2021.




                                               1
Case 1:21-cv-21097-MGC Document 36 Entered on FLSD Docket 06/11/2021 Page 2 of 2




  Copies furnished to:
  John J. O’Sullivan, Chief U.S. Magistrate Judge
  Counsel of record




                                                    2
